Citation Nr: 1016927	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-18-868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for frostbite of the 
right great toe.

3.  Entitlement to service connection for a lung disorder 
claimed as due to herbicide and asbestos exposure.


REPRESENTATION

Appellant represented by:	Brook S. McDaniel, agent


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision issued 
by the RO.  The Veteran testified before the undersigned 
Veterans Law Judge (VLJ) in a video-conference hearing in 
April 2010.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Competent and persuasive medical evidence indicates that 
the Veteran does not meet the criteria for a diagnosis of 
PTSD

3.  Frostbite of the right great toe has never been diagnosed 
at any time, including during and after service.

4.  A lung disorder claimed as due to herbicide and asbestos 
exposure has never been diagnosed at any time, including 
during and after service.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125(a) (2009).

2.  Frostbite of the right great toe was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 1154, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

3.  A lung disorder claimed as due to herbicide and asbestos 
exposure was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the Veteran by 
correspondence dated in November 2008 and January 2009.  
Those letters notified him of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
recently revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

At the outset, the Board notes that some of the Veteran's 
service treatment records were destroyed in a fire at the 
National Personnel Records Center in 1973.  Under such 
circumstances, the Board recognizes that there is a 
heightened obligation to assist the Veteran in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His available service treatment records and DD Form 214 have 
been obtained and associated with his claims file.  The 
Veteran has also been provided with a VA psychiatric 
examination to assess the current nature of his claimed PTSD.  

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his claimed right 
great toe disorder or his claimed lung disease.  However, VA 
need not conduct an examination with respect to this claim on 
appeal, as information and evidence of record contains 
sufficient evidence to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the standards of McLendon are not met in this 
case.  Competent evidence does not reflect a right great toe 
disorder or any lung disease at any time during or after 
service.  Therefore, VA is not required to provide a VA 
examination to the Veteran to evaluate his claimed 
disabilities.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations - Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality".  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a psychosis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2008).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM) (2008).  An 
amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, 
which pertains to evidence necessary to establish a stressor 
based on personal assault, does not change the three criteria 
noted above.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

PTSD
Factual Background and Analysis

The Veteran's DD Form 214 reflects that he served in Korea.  
His military occupational specialty was first aid attendant.  
The form also shows the Veteran's receipt of a medics badge, 
and that he served with a medical company attached to the 
279th Infantry.

Available service treatment records (STRs) do not show any 
complaints, treatment, or diagnosis for PTSD or any other 
mental condition.  The August 1952 separation physical 
examination report noted that the Veteran was psychiatrically 
normal. 

The Veteran filed his claim for service connection for PTSD 
in September 2008.  In letters dated in November 2008 and 
January 2009, the RO requested that the Veteran provide 
additional information regarding stressors, psychiatric 
treatment, and other information pertinent to establishing 
service connection for PTSD.  No response was received.  

In a June 2009 deferred rating decision, the RO conceded that 
the Veteran was exposed to wartime stressors.  What was 
absent was a diagnosis of PTSD.

In December 2009, the Veteran was afforded a VA psychiatric 
examination for an initial evaluation for PTSD.  The 
psychologist noted a review of the claims folder, commenting 
that the Veteran had not received any VA treatment.  The 
Veteran reported that he enjoyed good health, and had never 
received any mental health treatment.  He indicated that he 
was a combat medic in Korea during the Korean War.  He 
related that he witnessed others who had been killed or 
wounded; helped with grave registration, and one time, opened 
a body bag where the body had no head.  He relayed these 
events with little emotion, with the exception of coming 
close to tears when telling of an incident when his 
replacement was wounded.  He did not witness this event.  
After service, he worked for a total of 41 years, without any 
significant job-related difficulties.  After he retired, he 
did some part-time work for the city, setting up voting 
booths during elections.  He was married for 44 years, until 
his wife passed away.  He had been married to his second wife 
for 10 years, and they got along pretty well.  He reported a 
number of friendships, and enjoyed fishing with his friends, 
and sometimes fishing alone.  He took care of his daily 
chores, walked the dog, went to church regularly, ate out, 
shopped, and enjoyed bus trips with other retirees.  On 
mental status examination, the psychologist noted that the 
Veteran was in a good, happy mood, and conversed freely and 
at ease.  There was no impairment of thought process or 
communication, nor were there any delusions or 
hallucinations.  He denied homicidal or suicidal ideation.  
He was oriented, his memory was intact, there was no 
obsessive/compulsive behavior or panic attacks, and speech 
was normal.  He reported sleeping well.

The examiner concluded that the Veteran met the criteria for 
PTSD related to combat experiences.  However, he did not meet 
PTSD symptom criteria.  The psychologist provided the 
following reasons for his conclusion:  The Veteran had never 
had mental health treatment or complaints.  During the 
interview, the Veteran denied most all of the PTSD symptoms.  
While in the past he had some war-related nightmares, he had 
not had any in recent years.  He denied distressing emotional 
reactions to gunfire, and denied other cues or triggers.  He 
did not describe significant avoidance behavior, and enjoyed 
going to military reunions. He denied anger or irritability, 
slept adequately and was not hypervigilant.  The examiner 
stated that the Veteran did not meet criteria "f" (38 
C.F.R. § 3.304(f)) as there was no clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning.  The diagnosis was: none.  
The examiner concluded that the Veteran did not meet the 
criteria for a diagnosis of PTSD.

In April 2010, the Veteran provided testimony before the 
undersigned Veterans' Law Judge.  He stated that he answered 
the December 2009 VA examiner's questions to the best of his 
ability, but that his remarks may have been taken out of 
context.  Following the hearing, additional evidence was 
submitted, listing the Korean War causalities, 45th Infantry 
Division, 279th Infantry Regiment.  While a waiver of 
consideration of this document by the RO was not submitted, 
review of this evidence by the Board amounts to harmless 
error, as the document goes to the question of combat 
stressors, which has been conceded by VA.

In this case, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the Veteran has PTSD weighs against the claim.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In short, the Veteran does not have 
PTSD.

When the preponderance of competent medical evidence 
establishes that the Veteran does not have a particular 
disability--here, PTSD--there can be no valid claim for 
service connection for any such disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection 
for PTSD is denied.

Right Great Toe

Factual Background and Analysis

Available STRs do not show any complaints, treatment, or 
diagnosis for frostbite of any toes, including the right 
great toe.  The August 1952 separation physical examination 
report noted that the Veteran's feet were normal. 

The Veteran filed his claim for service connection in 
September 2008.  In a letter dated in November 2008, the RO 
requested that the Veteran provide additional information 
regarding any treatment for the right great toe, or other 
information that could assist in completing his claim.  No 
response was received.  

The Veteran has submitted no evidence of a current right 
great toe disorder.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  It is apparent that none of the criteria have been 
met in this case, so service connection is denied.

Lung Disorder Claimed as due to Herbicide and Asbestos 
Exposure.

Factual Background and Analysis

Available STRs do not show any complaints, treatment, or 
diagnosis of a pulmonary disorder.  The August 1952 
separation physical examination report noted that the 
Veteran's lungs were normal. 

The Veteran filed his claim for service connection in 
September 2008.  In a letter dated in November 2008, the RO 
requested that the Veteran provide additional information 
regarding any treatment for a lung disorder, or other 
information that could assist in completing his claim.  No 
response was received.  

The Veteran has submitted no evidence of a current lung 
disorder.  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  It is apparent that none of the criteria have been 
met in this case, so service connection is denied.

The Board has considered the contention the lung disorder 
developed as a result of herbicide or asbestos exposure in 
service.  The Department of Defense (DoD) has identified 
specific units that served in areas along the DMZ in Korea 
where herbicides were used between April 1968 and July 1969.  
(See VA M-21-1 Manual Rewrite, Part IV., section ii.2., 
Chapter 10).  The Veteran was not in Korea at times when 
herbicides were sprayed.  Further, he has not provided any 
information regarding claimed asbestos exposure.  In this 
regard, it is noted that the duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Absent evidence supporting the Veteran claim, service 
connection is not established.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for frostbite of the right 
great toe is denied.

Entitlement to service connection for a lung disorder claimed 
as due to herbicide and asbestos exposure is denied.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


